             Case 2:20-cv-02434-KJM-AC Document 5 Filed 12/10/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:20-CV-02434-KJM-AC
12                 Plaintiff,
                                                        APPLICATION AND ORDER FOR
13          v.                                          PUBLICATION
14   APPROXIMATELY $9,000.00 IN
     U.S. CURRENCY, AND
15
     APPROXIMATELY $7,200.00 IN
16   U.S. CURRENCY,
17                         Defendants.
18

19          The United States of America applies for an order of publication as follows:
20          1.     Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
21 Actions (hereafter “Supplemental Rules”) provides that the United States shall cause public notice of the

22 action to be given in a newspaper of general circulation or on the official internet government forfeiture

23 site;

24          2.     Local Rule 171, Eastern District of California, provides that the Court shall designate by
25 order the appropriate newspaper or other vehicle for publication;

26          3.     The defendants Approximately $9,000.00 in U.S. Currency and Approximately $7,200.00
27 in U.S. Currency (hereafter “defendant currency”) were seized in the city of Sacramento, in Sacramento

28
                                                        1                        Application and Order for Publication
             Case 2:20-cv-02434-KJM-AC Document 5 Filed 12/10/20 Page 2 of 2



 1 County, California. Beginning on October 25, 2019, the USPIS published notice of the non-judicial

 2 forfeiture of the defendant currency for 30 consecutive days on the official internet government forfeiture

 3 site www.forfeiture.gov.

 4          4.      The United States proposes that publication be made as follows:

 5                  a.     One publication;

 6                  b.     Thirty (30) consecutive days;

 7                  c.     On the official internet government forfeiture site www.forfeiture.gov;

 8                  d.     The publication is to include the following:

 9                         (1)     The Court and case number of the action;

10                         (2)     The date of the seizure/posting;

11                         (3)     The identity and/or description of the property seized/posted;

12                         (4)     The name and address of the attorney for the United States;

13                         (5)     A statement that claims of persons entitled to possession or claiming an

14 interest pursuant to Supplemental Rule G(5) must be filed with the Court and served on the attorney for the

15 United States no later than 60 days after the first day of publication on the official internet government

16 forfeiture site; and

17                         (6)     A statement that answers to the Complaint or a motion under Rule 12 of the

18 Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) must be filed and served within 21 days after the filing

19 of the claims and, in the absence thereof, default may be entered and condemnation ordered.

20 Dated: 12/09/2020                                       McGREGOR W. SCOTT
                                                           United States Attorney
21
                                                  By:      /s/ Kevin C. Khasigian
22
                                                           KEVIN C. KHASIGIAN
23                                                         Assistant United States Attorney

24
                                                     ORDER
25
            IT IS SO ORDERED.
26

27 Dated: December 9, 2020

28
                                                           2                       Application and Order for Publication
